Citation Nr: 9935279	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable disability rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Marine Corps from January 
1994 January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  In that decision the RO granted service connection and 
assigned a noncompensable rating for lumbosacral strain.  The 
veteran perfected an appeal of the October 1998 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  Lumbosacral strain is manifested by pain on motion and 
mild degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records indicated that the veteran first 
complained of low back pain in October 1994.  He complained 
of low back pain again in November 1997.  During the November 
1997 back examination, the examiner reported a full active 
range of motion, spine straight and normal, no signs of 
edema, and no muscle spasms.  The examiner also noted a 
history of trauma to the back. 

During a December 1997 final physical examination, the 
veteran reported having low back pain for the past two years.  
The examiner noted that the veteran has had low back pain as 
a result of overuse.  Upon examination, there was no 
tenderness, no muscle spasm, no scoliosis, and no deformities 
of the spine. 

During a September 1998 VA examination, the veteran told the 
VA physician that he strained his back while in the service 
because he often lifted heavy ammunition.  He complained of 
still having back pain that is on and off again.  On 
examination, his range of motion was flexion of the back to 
95 degrees, extension to 35 degrees, lateral movement to 40 
degrees, and rotation to 35 degrees bilaterally without pain.
An X-ray report of the lumbosacral spine showed changes 
consistent with mild degenerative joint disease of the lumbar 
spine.  The VA physician noted that the veteran's lumbosacral 
strain was much improved at present.  

In a November 1998 notice of disagreement, the veteran stated 
that his back pain is interfering with his studies.

In a December 1998 substantive appeal, the veteran stated 
that he suffers from continuous back pain and that it has 
been constant since his discharge from the service.  He 
further indicated that he is a college student and he 
sometimes stands up in the back of the class because sitting 
for long periods of time increases his back pain. 

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected lumbosacral strain.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

The veteran's low back disability is currently rated under 
Diagnostic Codes 5292 and 5295.  Diagnostic Code 5292 
provides a 10 percent rating for a slight lumbar spine 
limitation of motion and a 20 percent rating for a moderate 
lumbar spine limitation of motion.  A 40 percent rating may 
be assigned for a severe lumbar spine limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

III. Analysis 

The Board has reviewed the evidence of record and finds that 
a 10 percent disability rating for the veteran's service-
connected lumbosacral strain is warranted.  A December 1997 
physical examination revealed no tenderness, no muscle spasm, 
no scoliosis, and no deformities of the spine.  At the time 
of his September 1998 VA examination, the veteran's range of 
motion was flexion of the back to 95 degrees, extension to 35 
degrees, lateral movement to 40 degrees, and rotation to 35 
degrees bilaterally without pain.  The veteran's most recent 
statements all indicate constant back pain especially when he 
is sitting for long periods of time.  The medical evidence 
shows that the disorder is manifested by pain and mild 
degenerative joint disease of the lumbar spine.  In 
accordance with Diagnostic Code 5295, a 10 percent rating 
applies for lumbosacral strain with characteristic pain on 
motion.  A higher rating of 20 percent does not apply because 
there is no medical evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

According to Diagnostic Code 5292, a 10 percent rating 
applies for slight limitation of motion of the lumbar spine.  
The medical evidence does not show more than slight 
limitation of motion of the lumbar spine under Diagnostic 
Code 5252.  Under Diagnostic Codes 5003, a 10 percent 
evaluation may be assigned for x-ray evidence of arthritis, 
with some limitation of motion.  To be granted a higher 
rating, additional joints must be affected or the limitation 
of motion must be more than slight, neither of which is 
shown.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain, the evidence shows that 
there are no other functional limitations resulting from 
lumbosacral strain.  In light of the absence of compensable 
limitation of motion, the Board finds that the functional 
limitations imposed by lumbosacral strain are appropriately 
compensated by the 10 percent rating that has been assigned 
under Diagnostic Code 5295. 

The Board finds, therefore, that the evidence supports a 10 
percent disability rating for lumbosacral strain, and that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the disorder.  


ORDER

A 10 percent disability rating is granted for lumbosacral 
strain, subject to the laws and regulations pertaining to the 
payment of monetary benefits.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

